Citation Nr: 1106793	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than September 25, 2007 
for the grant of service connection for tendonitis of the left 
and right wrists.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from 
June 2000 to September 2005, and from April 2006 to September 
2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO, in part, granted the Veteran's 
claim for service connection for bilateral tendonitis of the 
wrists, assigning 10 percent initial ratings for each wrist, 
effective September 25, 2007, the date of VA's receipt of the 
Veteran's initial claim for benefits.  This decision arises from 
the Veteran's appeal of the assigned effective date.  The Veteran 
did not request a hearing before the Board.  
 

FINDINGS OF FACT

1.  The Veteran's last day of active service was September 23, 
2006.

2.  The Veteran's original written claim for service connection 
for a bilateral wrist disorder was received by VA on September 
25, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 25, 
2007 for the granting of service connection for tendonitis of the 
left and right wrists have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156(b), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

However, in appeals where the law is dispositive, as in this 
instance, the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review 
of VA's duty to notify and assist is not necessary.  In cases 
such as this, VA is not required to meet the duty to notify or 
assist a claimant, where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 
 The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).

Earlier Effective Date for Service Connection

The effective date for the grant of service connection based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

The Veteran essentially contends that the effective date for 
service connection for bilateral wrist tendonitis should have 
been the date of her discharge from service.  The record 
indicates that the Veteran was separated from active service on 
September 23, 2006.  

After reviewing all the evidence, the Board also finds that the 
Veteran's original written claim for service connection for a 
bilateral wrist disorder was received by VA on September 25, 
2007, which was over one year after service separation.  The 
evidence of record contains a copy of a cover sheet and an 
attached written claim for service connection for a "bilateral 
wrist condition."  Although the cover sheet contains a notation 
indicating that the Veteran wrote it on September 19, 2007, dates 
stamps on the cover sheet and written claim indicate that the 
documents were received by a Veterans Service Organization (VSO) 
representing the Veteran on September 21, 2007.  

More date stamps indicate that the cover sheet and written claim 
were not received at the RO until September 25, 2007.  As the 
time stamps indicate that the Veteran's claim was not received by 
VA until two days after the one-year anniversary of the Veteran's 
separation from service, by statute and regulation, the earliest 
effective date possible for service connection is September 25, 
2007, the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b).

The Veteran further contends that she applied for benefits prior 
to the one-year anniversary of her separation from service.  In a 
March 2008 statement, the Veteran reported that she applied for 
service connection for bilateral tendonitis in March 2007, when 
she filed an unrelated claim for service connection for service 
connection for posttraumatic stress disorder (PTSD).  She asserts 
that VA workers told her that she would have to fill out a 
separate claim for her tendinitis because they would not be able 
to assist her during that appointment.  Other than statements 
made by the Veteran nearly a year later, the record contains no 
evidence that the Veteran attempted to file a March 2007 claim 
for service connection for tendinitis.  The fact that she filed a 
claim for service connection for PTSD in March 2007, so was aware 
of how to file such a VA compensation claim, the fact that it 
would have been easy to simply write in the additional disability 
of wrist tendonitis to the March 2007 claim form, in the context 
of VA's practice of actively providing assistance to veterans 
filing VA claims, strongly suggest she did not intend nor attempt 
to apply for service connection for tendonitis in March 2007.  

The Veteran's assertion that VA workers told her that she would 
have to fill out a separate claim form for tendonitis is not 
credible, and is inconsistent with VA's practice of assisting 
veterans in filing VA disability compensation claims.  Even if 
she were so advised by VA personnel to file a separate disability 
claim for service connection for bilateral wrist disability, the 
evidence still does not show that she did so.  Moreover, such 
advice by VA employees to file a separate claim for service 
connection would not have mislead the Veteran into not filing a 
claim for service connection, as she still had several months to 
do so, and now had been explicitly told to do so.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (a visitation to the RO to 
determine eligibility to VA benefits, or a failure to file a 
formal claim based upon alleged erroneous VA advice of 
ineligibility, cannot be deemed the filing of an informal claim 
or provide the basis for an estoppel theory); see also Andrews 
(Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) 
(equitable tolling, which may be applied to a statute of 
limitations, does not apply to section 5110 as it does not 
contain a statute of limitations but merely prescribes when 
benefits may begin and provides for an earlier effective date 
under certain limited circumstances), aff'd 16 Vet. App. 309 
(2002); Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999) 
(stating that sections 5102 and 7722(d) do not justify "ignoring 
the unequivocal command in 38 U.S.C.A. § 5110(a) that the 
effective date of benefits cannot be earlier than the filing of 
an application therefore").

Moreover, the fact that no claim form requesting service 
connection for wrist tendonitis is of record prior to the 
September 25, 2007 claim received, and the fact that on the 
September 2007 VA claim form the Veteran checked the block to 
indicate that she had never filed a claim with VA, is very strong 
evidence that the September 2007 application was not, as the 
Veteran now asserts, a refiling of a previously filed VA claim, 
but was her first submission of claim for service connection for 
bilateral wrist tendonitis.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that "there is a presumption of 
regularity which holds that government officials are presumed to 
have properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States 
v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 
S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the 
contrary, VA is entitled to the benefit of this presumption.  

In this case, the Board finds that the Veteran's recent 
statements that she filed a claim for service connection prior to 
September 2007 are not clear evidence allowing for the overcoming 
of the presumption of regularity.  The Board also notes that, 
even if the Veteran's above-noted account is accurate, the 
Veteran still would have had five months from March 2007 to 
September 23, 2007 to file her claim for benefits, and she failed 
to do so.  The record reflects no claim form or even an 
expression of any intent to file a claim for VA compensation for 
wrist tendonitis prior to the September 25, 2007 claim received 
by VA.  To the extent the Veteran attempts to implicitly shift 
the burden to VA to explain the nonreceipt of an application for 
service connection for bilateral wrist tendonitis prior to 
September 25, 2007, this argument does not rise to the level of 
"clear evidence" necessary to rebut the presumption of 
regularity.  Butler v. Principi, 244 F.3d 1337, 1340 
(Fed.Cir.2001) (presumption of regularity allows courts to 
presume that what appears regular is regular, the burden shifting 
to the claimant to show the contrary).

In a September 2007 statement, submitted along with the initial 
claim for benefits, the Veteran's representative reported that 
the Veteran told them she had filed the claim previously, in June 
2007, via the "intranet."  As there is no "intranet" claim of 
record dated in June 2007, there is an electronic compensation 
application in March 2007 for service connection for PTSD (no 
other disability), the Veteran indicated that she had not 
received a response to her claim (the only claim was for service 
connection for PTSD), the obvious reference was to the prior 
March 2007 claim for service connection for PTSD, and was not a 
reference to any prior claim for service connection for wrist 
tendonitis.  Although the August 6, 2007 rating decision granting 
service connection for PTSD had been mailed to the Veteran on 
August 14, 2007, she appears to be unaware of this decision, as 
she refers to both a prior claim that she thought had not been 
acted on and also (again) claimed service connection for PTSD in 
the September 2007 claim, an action that she and her 
representative would not have taken had they been aware of the 
August 2007 rating decision that had already granted service 
connection for PTSD.  In addition to the presumption of 
administrative regularity which demonstrates the Veteran did not 
file any claim for service connection for wrist tendonitis prior 
to September 25, 2007, the evidence also reflects that the 
Veteran's assertions, read in the context of all the evidence of 
record, also show that the only service connection claim she 
filed prior to September 25, 2007 was for the unrelated 
disability of PTSD. 

Having reviewed the record of evidence, the Board finds no 
evidence, other than the Veteran's September 2007 statement, 
indicating that the Veteran attempted to file a claim for service 
connection for bilateral tendonitis of the wrists in June 2007.  
Had the Veteran properly filed a claim for benefits in June 2007, 
VA employees would presumably have acted upon it and kept a 
record of it for the claims file.  As the claims file does not 
contain clear evidence indicating that VA both improperly 
processed and misfiled the Veteran's purported June 2007 claim 
for benefits, the presumption of regularity applies to show that 
no such claim for service connection for wrist tendonitis was 
filed by the Veteran with VA in June 2007 or at any time prior to 
September 25, 2007.  Ashley, 2 Vet. App. at 308-09; see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to official duties of the RO).  For 
these reasons, the Board finds that the Veteran did not properly 
file a claim for benefits in March 2007, June 2007, or at any 
time prior to September 25, 2007; therefore, her account of the 
purported filing cannot be used to support her current claim for 
an earlier effective date for service connection for bilateral 
wrist tendonitis.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b).

In a March 2008 statement, the Veteran indicated that she went to 
the VA office, prior to the one-year anniversary of her 
separation from service, and met with "Rodger."  At that time, 
she filled out the paperwork for her claim for benefits for her 
bilateral wrist disorder.  Having reviewed the evidence of 
record, the Board notes, in a July 2008 statement, the Veteran 
identified "Rodger" as an employee of the veteran's service 
organization (VSO) who was assisting her with her claim.  The 
Board also understands that the VSO representing the Veteran has 
an office within the same building as the Portland RO.  The cover 
sheet for the application is dated September 19, 2007 and a date 
stamp on the document indicates that it was received by the VSO 
on September 21, 2007.  Therefore, the Board finds that the 
Veteran has presented credible evidence indicating that she met 
with her VSO representative and gave him the paperwork on 
September 21, 2007.  

Although the VSO also works to assist veterans with their VA 
claims, the VSO is not part of VA, so receipt of a claim by the 
VSO is not receipt of the claim by VA.  By statute, if a claim 
for benefits is not received by VA prior to the one-year 
anniversary of discharge from service, the effective date is the 
date of receipt of the claim by VA or the date entitlement arose.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).  The date stamp on the cover sheet indicates that the 
Veteran's claim was not received by the Portland RO until 
September 25, 2007, two days after the one-year anniversary of 
the Veteran's date of separation from active service.  The record 
contains no indication that the VA employee who applied the date 
stamp erred in recording the date of receipt by VA.  Ashley at 
308-09.  Therefore, by statute and regulation, September 25, 
2007, the date of the receipt of the claim by VA, is the earliest 
possible effective date for the grant of service connection for 
bilateral wrist tendonitis.  

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the September 25, 2007 
date of claim is the earliest possible date in determining an 
effective date in this case for the grant of service connection.  
Thus, an effective date earlier than September 25, 2007, for the 
grant of service connection for tendonitis of the left and right 
wrists, is not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.


ORDER

An effective date earlier than September 25, 2007, for the grant 
of service connection for tendonitis of the left and right 
wrists, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


